        Case 2:19-cv-02259-TLN-CKD Document 9 Filed 05/29/20 Page 1 of 3


 1   Andrew L. Chang (SBN 222309)
     achang@shb.com
 2   Jason M. Richardson (SBN 250916)
     jmrichardson@shb.com
 3   One Montgomery Street, Suite 2600
     San Francisco, California 94104
 4   Telephone: (415) 554-1900
     Facsimile: (415) 391-0281
 5
     Attorneys for nVent Thermal LLC
 6
     Joshua S. Falakassa, Esq. (SBN 251563)
 7   FALAKASSA LAW, P.C.
     1901 Avenue of the Stars, Suite 450
 8   Los Angeles, California 90067
     Tel: (818) 456-6168; Fax: (888) 505-0868
 9   Email: josh@falakassalaw.com

10   Attorneys for Plaintiff Robert Daniel Brehm

11
                                    UNITED STATES DISTRICT COURT
12
                             FOR THE EASTERN DISTRICT OF CALIFORNIA
13

14
     ROBERT DANIEL BREHM, an individual,                   Case No. 2:19-cv-02259-TLN-CKD
15
                    Plaintiff,                             JOINT STIPULATION TO CONTINUE
16                                                         DISCOVERY DEADLINES IN LIGHT OF
            vs.                                            COVID-19 DISRUPTIONS AND ORDER
17
     nVENT THERMAL LLC a Delaware
18   corporation; and DOES 1 through 20, inclusive,
19                  Defendants.
20

21

22
            Pursuant to Eastern District of California Local Rules 143 and 144 Plaintiff Robert Daniel
23
     Brehm (“Plaintiff”) and Defendant nVent Thermal LLC (“nVent”) (collectively referred to as the
24
     Parties” hereinafter) jointly stipulate as follows:
25
            WHEREAS, this Court entered an initial case management order on November 8, 2019
26
     ordering that all discovery, with the exception of expert discovery, be completed within 240 days
27
     from the date upon which the last answer may be filed;
28
            WHEREAS, the Parties have diligently begun discovery in this matter, including
                                                           1            JOINT STIPULATION AND ORDER
                                                                         CASE NO. 2:19-cv-02259-TLN-CKD
        Case 2:19-cv-02259-TLN-CKD Document 9 Filed 05/29/20 Page 2 of 3



 1   exchanging written discovery requests and document production;

 2          WHEREAS, in order to continue and complete the discovery process, both Parties need

 3   time to schedule and complete further discovery including depositions, third-party

 4   discovery/depositions and investigation;

 5          WHEREAS, neither party has sought any continuances previously in this case for any

 6   existing deadlines set by the Court;

 7          And WHEREAS the current COVID-19 pandemic has caused significant disruption and

 8   hardship for both Parties, including rendering parties to be deposed unavailable for depositions,

 9   delaying production of documents requested, straining resources that would otherwise be devoted

10   to this litigation, and rendering individuals who otherwise would have assisted in this discovery

11   process unavailable;

12          NOW, THEREFORE Plaintiff and nVent jointly stipulate and request that the discovery

13   deadline be continued 120 days from its existing date, and also that the expert discovery deadline

14   be continued to a date 60 days after the close of fact discovery.

15   IT IS SO STIPULATED.

16   Dated: May 28, 2020                          SHOOK, HARDY & BACON L.L.P.

17
                                                  By:     /s/ Jason M. Richardson
18                                                        JASON M. RICHARDSON
19                                                        Attorneys for Defendant
                                                          nVent Thermal LLC
20

21   Dated: May 28, 2020                          FALAKASSA LAW, P.C.
22
                                                  By:     /s/ Joshua S. Falakassa
23                                                        JOSHUA S. FALAKASSA
24                                                        Attorneys for Plaintiff
                                                          Robert Daniel Brehm
25

26

27

28
                                            2                             JOINT STIPULATION AND ORDER
                                                                           CASE NO. 2:19-cv-02259-TLN-CKD
        Case 2:19-cv-02259-TLN-CKD Document 9 Filed 05/29/20 Page 3 of 3



 1
                                                   ORDER
 2
            The Court, having reviewed the Parties’ Stipulation above, and good cause therefore
 3
     appearing, hereby orders that the fact discovery deadline in this case be continued 120 days from the
 4
     date initially set forth in this Court’s initial November 8, 2019 case management order. The Court
 5
     further orders that all deadlines triggered by the close of fact discovery, including expert discovery
 6
     and dispositive motion deadlines, also be continued 120 days pursuant to this Order.
 7
            IT IS SO ORDERED.
 8

 9   Dated: May 28, 2020
10

11                                                           Troy L. Nunley
                                                             United States District Judge
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                         3                                JOINT STIPULATION AND ORDER
                                                                           CASE NO. 2:19-cv-02259-TLN-CKD
